DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/29/22 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant states that the reference of Joffe does not teach of inhibiting scanned image data.  Applicant states that in Joffe, when the amount of data is exceeds the threshold, the DICOM and RIG will not accepted and that the image data continues to be created without impact or interruption, whereas the present invention inhibits the scanning device from generating scan data (Applicants Remarks p 7-9).  Examiner agrees that although Joffe is not specific to stop generating data when a limit is reached, it does prevent (inhibit) data from being stored. By preventing data from being stored, it would be obvious that data can no longer be generated because it would have no where to be stored.  Akiyoshi teaches when the decremented number of printable sheets becomes less than or equal to the threshold value α while repeating step S206 and the subsequent steps (YES in step S209), the copy control unit 124 issues a job stop request to the scanner 12, the print data generation unit 123, and the printer 13 (step S210). In response to the job stop request, the scanner 12 stops scanning and acquiring scan data of the document (paragraph 0043).  
Akiyoshi fails to teach an upper limit setting process of setting an upper limit value of scan data amount storable in the storage; 
When the controller determines that the amount of scan data exceeds the upper limit value, an inhibiting process of inhibiting the scanning device from generating the scan data and transmitting the scan data accumulated in the storage to the server through the communication device; and
a releasing process of deleting the scan data accumulated in the storage and releasing inhibition of the scanning process after performing the transmitting process.
Joffe teaches an upper limit setting process of setting an upper limit value of data amount storable in the storage (RIG 50 is configured with sufficient data storage capacity to store multiple days worth of digital medical image data generated by imaging facility 10 (paragraph 0059), set threshold value, paragraph 60); 
When the controller determines that the amount of data exceeds the upper limit value (beyond a set threshold value, paragraph 60), a transmitting process of transmitting the data accumulated in the storage to the server through the communication device,  (If the storage capacity of RIG 50 is full or beyond a set threshold level and the stored data has been transmitted to a central server system, the data that has been transmitted is removed from RIG 50. Finally, if the storage capacity of RIG 50 is full and none of the data stored thereon has been transmitted to a central storage server RIG 50 does not accept any further DICOM associations until there is available storage capacity (paragraph 0060); 

a releasing process of deleting the data accumulated in the storage after performing the transmitting process (If the storage capacity of RIG 50 is full or beyond a set threshold level and the stored data has been transmitted to a central server system, the data that has been transmitted is removed from RIG 50 to free up storage space (paragraph 0060).
Therefore, it would have been obvious to a person with ordinary skill in the art to modified the scan image storing method of Akiyosho to: an upper limit setting process of setting an upper limit value of scan data amount storable in the storage; 
When the controller determines that the amount of scan data exceeds the upper limit value of the storage capacity, a transmitting process of inhibiting the scanning process and transmitting the scan data accumulated in the storage to the server through the communication device; and
a releasing process of deleting the scan data accumulated in the storage and releasing inhibition of the scanning process after performing the transmitting process.  The reason of doing so would have prevented the system from running out of memory for storing scanned image data which will lead to unnecessary error in copy job from missing data.
Note: The data are coming from scanning image of Akiyoshi, after the modification with Joffe, using KSR rationale finite possibility, obviously one way of stop accept data into memory is to stop producing scan data from scanning image. Since Akiyoshi already teaches to inhibit scanning process and to resuming the scanning process at a later time (210 and 216 of fig. 5A), it would have been obvious to inhibit the scanning process while the memory is full and to resume scanning when the memory is empty and ready to accept more scan data.
Furthermore, Yoshihisa fig. 10, paragraph 66 and 67 teaches if the capacity of a storage region of RAM 33 is reaches, an inhibiting process of inhibiting the scanning device from generating the scan data and a transmitting the scan data accumulated in the storage to other computer.
Therefore, it would have been further obvious to a person of ordinary skill in the art to have set the upper limit in the memory equals to the capacity of the storage region in the memory and an inhibiting process of inhibiting the scanning device from generating the scan data as taught by Yoshihisa.  The reason of doing so would have prevented the system from running out of memory for storing scanned image data which will lead to unnecessary error in copy job from missing data as well as to have the system have enough memory to store other important information besides the scanned image data such that the whole system can be functioned properly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and Yoshihisa US 20100053678.
Regarding claim 1 and 12, Akiyoshi teaches an image processing apparatus (paragraph 0015), comprising: 
a communication device configured to communicate with a server through a network (network interface 16 and server 20 paragraph 0015, 0018 and 0020); 
a scanning device configured to generate scan data of an image of a document medium (scanner 12 paragraph 0024); 
a storage (HDD 114 is used as a storage area paragraph 0019); and 
a controller (copy control unit 124 paragraph 0025), 
wherein the controller is configured to perform: 
a scanning process of controlling the scanning device to generate the scan data of one document medium and store the scan data in the storage (copy control unit 124 instructs the scanner 12 and the printer 13 to start scanning or printing operations (paragraph 0025).  image data of each page of a document scanned by the scanner 12 (hereinafter referred to as "scan data" (paragraph 0024) the scanner 12 successively scans each page of a document to acquire image data (scan data) without waiting for the printer 13 to complete printing. The print data generation unit 123 generates print data each time the scan data for one sheet of printing paper is stored based on the print condition. The generated print data is directly transferred to the printer 13. More specifically, the print data is stored in a buffer formed in a storage area, such as the RAM 112 (paragraph 0035)); 
a determining process of determining, after performing the scanning process, whether an amount of the scan data accumulated in the storage exceeds the upper limit value (When print data for the number of printable sheets that are allowed to be printed based on the remaining number is stored in the HDD 114 (exceeding upper limit), the copy control unit 124 stops the scanning operation by the scanner 12 (paragraph 0036)); 
when the controller determines that the amount of the scan data exceeds the upper limit value (When print data for the number of printable sheets that are allowed to be printed based on the remaining number is stored in the HDD 114 (exceeding upper limit), the copy control unit 124 stops the scanning operation by the scanner 12 (paragraph 0036)), inhibit the scanning process (stops the scanning operation by the scanner 12, paragraph 36), and releasing inhibition of the scanning process when the system is ready to accept more scan data (scanner 12 resume scanning, paragraph 47),
an inhibiting process of inhibiting the scanning device from generating the scan data (when the decremented number of printable sheets becomes less than or equal to the threshold value α while repeating step S206 and the subsequent steps (YES in step S209), the copy control unit 124 issues a job stop request to the scanner 12, the print data generation unit 123, and the printer 13 (step S210). In response to the job stop request, the scanner 12 stops scanning and acquiring scan data of the document (paragraph 0043).
Akiyoshi fails to teach an upper limit setting process of setting an upper limit value of scan data amount storable in the storage; 
When the controller determines that the amount of scan data exceeds the upper limit value, an inhibiting process of inhibiting the scanning device from generating the scan data and transmitting the scan data accumulated in the storage to the server through the communication device; and
a releasing process of deleting the scan data accumulated in the storage and releasing inhibition of the scanning process after performing the transmitting process.
Joffe teaches an upper limit setting process of setting an upper limit value of data amount storable in the storage (RIG 50 is configured with sufficient data storage capacity to store multiple days worth of digital medical image data generated by imaging facility 10 (paragraph 0059), set threshold value, paragraph 60); 
When the controller determines that the amount of data exceeds the upper limit value (beyond a set threshold value, paragraph 60), a transmitting process of transmitting the data accumulated in the storage to the server through the communication device,  (If the storage capacity of RIG 50 is full or beyond a set threshold level and the stored data has been transmitted to a central server system, the data that has been transmitted is removed from RIG 50. Finally, if the storage capacity of RIG 50 is full and none of the data stored thereon has been transmitted to a central storage server RIG 50 does not accept any further DICOM associations until there is available storage capacity (paragraph 0060); 

a releasing process of deleting the data accumulated in the storage after performing the transmitting process (If the storage capacity of RIG 50 is full or beyond a set threshold level and the stored data has been transmitted to a central server system, the data that has been transmitted is removed from RIG 50 to free up storage space (paragraph 0060).
Therefore, it would have been obvious to a person with ordinary skill in the art to modified the scan image storing method of Akiyosho to: an upper limit setting process of setting an upper limit value of scan data amount storable in the storage; 
When the controller determines that the amount of scan data exceeds the upper limit value of the storage capacity, a transmitting process of inhibiting the scanning process and transmitting the scan data accumulated in the storage to the server through the communication device; and
a releasing process of deleting the scan data accumulated in the storage and releasing inhibition of the scanning process after performing the transmitting process.  The reason of doing so would have prevented the system from running out of memory for storing scanned image data which will lead to unnecessary error in copy job from missing data.
Note: The data are coming from scanning image of Akiyoshi, after the modification with Joffe, using KSR rationale finite possibility, obviously one way of stop accept data into memory is to stop producing scan data from scanning image. Since Akiyoshi already teaches to inhibit scanning process and to resuming the scanning process at a later time (210 and 216 of fig. 5A), it would have been obvious to inhibit the scanning process while the memory is full and to resume scanning when the memory is empty and ready to accept more scan data.
Furthermore, Yoshihisa fig. 10, paragraph 66 and 67 teaches if the capacity of a storage region of RAM 33 is reaches, an inhibiting process of inhibiting the scanning device from generating the scan data and a transmitting the scan data accumulated in the storage to other computer.
Therefore, it would have been further obvious to a person of ordinary skill in the art to have set the upper limit in the memory equals to the capacity of the storage region in the memory and an inhibiting process of inhibiting the scanning device from generating the scan data as taught by Yoshihisa.  The reason of doing so would have prevented the system from running out of memory for storing scanned image data which will lead to unnecessary error in copy job from missing data as well as to have the system have enough memory to store other important information besides the scanned image data such that the whole system can be functioned properly.


Regarding claim 13, Akiyoshi teaches non-transitory computer-readable recording medium (SD card 80 paragraph 0020) for an image processing apparatus having a communication device configured to communicate with a server through a network (network interface 16 and server 20 paragraph 0015, 0018 and 0020), a scanning device configured to generate scan data of an image of a document medium, a storage, and a controller (scanner 12 paragraph 0024), 
wherein the recording medium is configured to store instructions which cause, when executed by the controller (HDD 114 is used as a storage area paragraph 0019), the image processing apparatus to perform: 
controlling the scanning device to generate the scan data of one document medium and store the scan data in the storage (copy control unit 124 instructs the scanner 12 and the printer 13 to start scanning or printing operations (paragraph 0025).  image data of each page of a document scanned by the scanner 12 (hereinafter referred to as "scan data" (paragraph 0024) the scanner 12 successively scans each page of a document to acquire image data (scan data) without waiting for the printer 13 to complete printing. The print data generation unit 123 generates print data each time the scan data for one sheet of printing paper is stored based on the print condition. The generated print data is directly transferred to the printer 13. More specifically, the print data is stored in a buffer formed in a storage area, such as the RAM 112 (paragraph 0035)); 
determining, after performing the scanning process, whether an amount of the scan data accumulated in the storage exceeds the upper limit value (When print data for the number of printable sheets that are allowed to be printed based on the remaining number is stored in the HDD 114 (exceeding upper limit), the copy control unit 124 stops the scanning operation by the scanner 12 (paragraph 0036)); 
when the controller determines that the amount of the scan data exceeds the upper limit value (When print data for the number of printable sheets that are allowed to be printed based on the remaining number is stored in the HDD 114 (exceeding upper limit), the copy control unit 124 stops the scanning operation by the scanner 12 (paragraph 0036)), inhibit the scanning process (stops the scanning operation by the scanner 12, paragraph 36), and releasing inhibition of the scanning process when the system is ready to accept more scan data (scanner 12 resume scanning, paragraph 47),
an inhibiting process of inhibiting the scanning device from generating the scan data (when the decremented number of printable sheets becomes less than or equal to the threshold value α while repeating step S206 and the subsequent steps (YES in step S209), the copy control unit 124 issues a job stop request to the scanner 12, the print data generation unit 123, and the printer 13 (step S210). In response to the job stop request, the scanner 12 stops scanning and acquiring scan data of the document (paragraph 0043)

Akiyoshi fails to teach an upper limit setting process of setting an upper limit value of scan data amount storable in the storage; 
When the controller determines that the amount of scan data exceeds the upper limit value, an inhibiting process of inhibiting the scanning device from generating the scan data and transmitting the scan data accumulated in the storage to the server through the communication device; and
a releasing process of deleting the scan data accumulated in the storage and releasing inhibition of the scanning process after performing the transmitting process.
Joffe teaches an upper limit setting process of setting an upper limit value of data amount storable in the storage (RIG 50 is configured with sufficient data storage capacity to store multiple days worth of digital medical image data generated by imaging facility 10 (paragraph 0059), set threshold value, paragraph 60); 
When the controller determines that the amount of data exceeds the upper limit value (beyond a set threshold value, paragraph 60), a transmitting process of transmitting the data accumulated in the storage to the server through the communication device,  (If the storage capacity of RIG 50 is full or beyond a set threshold level and the stored data has been transmitted to a central server system, the data that has been transmitted is removed from RIG 50. Finally, if the storage capacity of RIG 50 is full and none of the data stored thereon has been transmitted to a central storage server RIG 50 does not accept any further DICOM associations until there is available storage capacity (paragraph 0060); 

a releasing process of deleting the data accumulated in the storage after performing the transmitting process (If the storage capacity of RIG 50 is full or beyond a set threshold level and the stored data has been transmitted to a central server system, the data that has been transmitted is removed from RIG 50 to free up storage space (paragraph 0060).
Therefore, it would have been obvious to a person with ordinary skill in the art to modified the scan image storing method of Akiyosho to: an upper limit setting process of setting an upper limit value of scan data amount storable in the storage; 
When the controller determines that the amount of scan data exceeds the upper limit value of the storage capacity, a transmitting process of inhibiting the scanning process and transmitting the scan data accumulated in the storage to the server through the communication device; and
a releasing process of deleting the scan data accumulated in the storage and releasing inhibition of the scanning process after performing the transmitting process.  The reason of doing so would have prevented the system from running out of memory for storing scanned image data which will lead to unnecessary error in copy job from missing data.
Note: The data are coming from scanning image of Akiyoshi, after the modification with Joffe, using KSR rationale finite possibility, obviously one way of stop accept data into memory is to stop producing scan data from scanning image. Since Akiyoshi already teaches to inhibit scanning process and to resuming the scanning process at a later time (210 and 216 of fig. 5A), it would have been obvious to inhibit the scanning process while the memory is full and to resume scanning when the memory is empty and ready to accept more scan data.
Furthermore, Yoshihisa fig. 10, paragraph 66 and 67 teaches if the capacity of a storage region of RAM 33 is reaches, an inhibiting process of inhibiting the scanning device from generating the scan data and a transmitting the scan data accumulated in the storage to other computer.
Therefore, it would have been further obvious to a person of ordinary skill in the art to have set the upper limit in the memory equals to the capacity of the storage region in the memory and an inhibiting process of inhibiting the scanning device from generating the scan data as taught by Yoshihisa.  The reason of doing so would have prevented the system from running out of memory for storing scanned image data which will lead to unnecessary error in copy job from missing data as well as to have the system have enough memory to store other important information besides the scanned image data such that the whole system can be functioned properly.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and Yoshihisa US 20100053678 and further in view of Nakagawa US 20020107956

Regarding claim 2, Akiyoshi does not teach wherein the controller is configured to store the upper limit value received from the server via the communication device in the storage in the upper limit setting process.
Nakagawa teaches wherein the controller is configured to store the upper limit value received from the server via the communication device in the storage in the upper limit setting process. (paragraph 21, 68).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Akiyoshi to include:  wherein the controller is configured to store the upper limit value received from the server via the communication device in the storage in the upper limit setting process.
The reason of doing so would have allow easy management of the whole system by allowing a server controlling all other devices such as scanners, printers and MFP connected to the network.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and  further in view of Yamashita US 2002/0159365
Regarding claim 3, Akiyoshi in view of Joffe and Yoshihisa teaches all of the limitations of claim 1.
Akiyoshi fails to teach of wherein, in the upper limit setting process, the controller is further configured to perform: a selection notifying process of notifying which of a plurality of the upper limit values is to be selected; a receiving process of receiving information indicating which of the plurality of upper limit values is to be selected after the selection notifying process is performed; and 
a setting process of setting the upper limit value based on the information received in the receiving process after the receiving process is performed.
Yamashita teaches: a selection notifying process of notifying which of a plurality of the upper limit values is to be selected (display the upper limit value candidates paragraph 0109); a receiving process of receiving information indicating which of the plurality of upper limit values is to be selected after the selection notifying process is performed (the user can select one of the upper limit values candidates, paragraph 0109); and 
a setting process of setting the upper limit value based on the information received in the receiving process after the receiving process is performed. (sets the upper limit value, abstract).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the set limit scanning of Akiyoshi in view of Joffe and Yoshihisa to include wherein, in the upper limit setting process, the controller is further configured to perform: a selection notifying process of notifying which of a plurality of the upper limit values is to be selected; a receiving process of receiving information indicating which of the plurality of upper limit values is to be selected after the selection notifying process is performed; and a setting process of setting the upper limit value based on the information received in the receiving process after the receiving process is performed.
The reason of doing so is to help the user to easily determining and set the upper limit for the capacity of memory by providing selectable options to the user.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and Yoshihisa US 20100053678 and further in view of Aaltonen US 2006/0034313.
Regarding claim 4, Akiyoshi in view of Joffe and Yoshihisa teaches all of the limitations of claim 1.
Akiyoshi in view of Joffe and Yoshihisa fails to teach wherein the controller is configured to transmit, in the transmitting process, continuity pre-notice information indicating further scan data is to be transmitted in addition to the scan data after transmitting the scan data to the server.
Aaltonen teaches wherein the controller is configured to transmit, in the transmitting process, continuity pre-notice information indicating further data is to be transmitted in addition to the data after transmitting the data (the server send an end packet END to the receiver hosts…which indicate that the end of the data packet sequence. Note:  when the host received data packet A, packet A itself will server as pre-notice information that further data packet is to come as packet A is not the END packet disclosed in paragraph 0039).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the method of receiving scan data of Akiyoshi to include: wherein the controller is configured to transmit, in the transmitting process, continuity pre-notice information indicating further scan data is to be transmitted in addition to the scan data after transmitting the scan data to the server.
The reason of doing so is to alert the server a pending scan job and to ensure that the all the scan data is received to avoid errors from missing valuable data.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and Yoshihisa US 20100053678 and further in view of Shimonishi et al US 2007/0058534.
Regarding claim 5, Akiyoshi in view of Joffe and Yoshihisa teaches all of the limitations of claim 1.
Akiyoshi in view of Joffe and Yoshihisa fails to teach wherein the controller is configured to transmit, in the transmitting process, continuity result information indicating whether the scan data is a continuation of previously transmitted scan data to the server in addition to the scan data.
Shimonishi et al teaches wherein the controller is configured to transmit, in the transmitting process, continuity result information indicating whether the scan data is a continuation of previously transmitted scan data to the server in addition to the scan data (sequence number is continuous to the sequence number at the end of the data which have been previously received in sequence.  Note:  the sequence number is information indicating whether the scan data packet is a continuation of previous transmitted scan data packet (paragraph 0075)).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the set limit scanning of Akiyoshi in view of Joffe and Yoshihisa to include wherein the controller is configured to transmit, in the transmitting process, continuity result information indicating whether the scan data is a continuation of previously transmitted scan data to the server in addition to the scan data.
The reason of doing so is to alert the server a pending scan job and to ensure that the all the scan data is received to avoid errors from missing valuable data.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and Yoshihisa US 20100053678 and further in view of Caster et al US 2006/0072179.
Regarding claim 8, Akiyoshi in view of Joffe and Yoshihisa teaches all of the limitiations of claim 1.
Akiyoshi in view of Joffe and Yoshihisa teach of a scanner (Akiyoshi teaches of a scanner 12 (paragraph 0020) but fails to teach wherein the scanning device is of a flatbed type.
Caster et al teaches wherein the scanning device is of a flatbed type (fig 1 and paragraph 0026)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the set limit scanning of Akiyoshi in view of Joffe and Yoshihisa to include wherein the scanning device is of a flatbed type.
The reason of doing so is because flat bed scanners is a proven reliable scanning device that has been improved upon for many years with reasonable price.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi US 2018/0109694 in view of Joffe US 2005/0197860 and Yoshihisa US 20100053678 and further in view of Nakagawa US 20020107956 and Zhu US 20160070943.
Regarding claim 14, Akiyoshi in view of Jeffe and Yoshihisa teaches determining whether the amount of the generated scan data exceeds the upper limit based on the scanning setting in the determining process (see rejection of claim 1 and 2, after modification Akiyoshi teaches setting the scanner with the upper limits received from a server and determining whether the amount of the generated scan data exceeds the upper limit value based on the scanning setting information).
Akiyoshi in view of Jeffe and Yoshihisa fails to teach wherein the controller is further configured to perform: receiving scanning setting information from the server through the communication device; 
causing the scanning device to generate the scan data based on the scanning setting information received from the server in the scanning process.
Zhu teaches wherein the controller is further configured to perform: receiving scanning setting information from the server through the communication device; (paragraph 69)
causing the scanning device to generate the scan data based on the scanning setting information received from the server in the scanning process (paragraph 77, 80, also see paragraph 45-47).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Akiyoshi to include: wherein the controller is further configured to perform: receiving scanning setting information from the server through the communication device; causing the scanning device to generate the scan data based on the scanning setting information received from the server in the scanning process; 
The reason of doing so is to allow the system to automatically upgrading settings and to reduce user frustration, down time, data integrity and increase efficiencies (paragraph 46, Zhu).

Allowable Subject Matter
Claim 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
August 8, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675